  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 1 of 11 PAGEID #: 2186




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

SHARON A. EARLEY,

       Plaintiff,                                      Case No. 3:19-cv-351

vs.

COMMISSIONER OF SOCIAL SECURITY,                       District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

 DECISION AND ENTRY: (1) REVERSING THE ALJ’S NON-DISABILITY FINDING
  AS UNSUPPORTED BY SUBSTANTIAL EVIDENCE; (2) REMANDING THIS CASE
      UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR FURTHER
 PROCEEDINGS; AND (3) TERMINATING THIS CASE ON THE COURT’S DOCKET
______________________________________________________________________________

       This is a Social Security disability benefits appeal. At issue is whether the Administrative

Law Judge (“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Disability

Insurance Benefits (“DIB”) and/or Supplemental Security Income (“SSI”).1 This case is before

the Court upon Plaintiff’s Statement of Errors (doc. 9), the Commissioner’s memorandum in

opposition (doc. 12), Plaintiff’s reply (doc. 13), the administrative record (doc. 6), and the record

as a whole.2

                                                  I.

       A.      Procedural History

       This Social Security Disability appeal concerns applications Plaintiff filed in July 2012

seeking DIB and SSI. PageID 267-75. Plaintiff presently alleges an amended disability onset date


       1
           “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are
identical . . . and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Colvin v.
Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB
regulations are made with full knowledge of the corresponding SSI regulations, and vice versa.
        2
          Hereafter, citations to the electronically-filed record will refer only to the PageID number.
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 2 of 11 PAGEID #: 2187




of May 16, 2013 (PageID 993) and claims disability as a result of a number of severe impairments

including, inter alia, lumbosacral degenerative disc disease, cervical degenerative disc disease,

fibromyalgia, carpal tunnel syndrome, depression, and anxiety. PageID 996.

       Prior to the applications now at issue, Plaintiff previously applied for Social Security

disability benefits, the history and disposition of such were summarized as follows in Plaintiff’s

previous appeal before the Court:

         A.    February 28, 2008 through June 24, 2010

         Plaintiff filed applications in 2008, contending that she was eligible for benefits
         because she had been under a “disability” on and after February 28, 2008.
         Administrative Law Judge (ALJ) James I.K. Knapp held a hearing and later
         determined that Plaintiff had not been under a “disability” within the meaning of
         the Social Security Act for the time period starting on February 28, 2008 through
         the date of his decision on June 24, 2010. Plaintiff unsuccessfully appealed to
         the Social Security Administration’s Appeals Council. She took no further action
         concerning her 2008 applications.

         B.    June 25, 2010 through May 15, 2012

         In 2010, Plaintiff filed her second applications for DIB and SSI. Following an
         administrative hearing, ALJ David A. Redmond concluded that Plaintiff was not
         under a disability for the period starting on her claimed disability onset date of
         June 25, 2010 to the date of his Decision on May 15, 2012. Several of ALJ
         Redmond’s particular findings warrant brief mention here because they reappear
         in the present case by way of administrative res judicata.

         ALJ Redmond found that Plaintiff suffered from the severe impairments of
         “degenerative disk [disease] of the cervical spine; bilateral carpal tunnel
         syndrome, fibromyalgia; major depressive disorder; and panic disorder.” He
         further found that the most she could still do despite her impairments -- her
         “residual functional capacity,” see 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1) --
         would be light work with many specific limitations. ALJ Redmond then
         concluded that, given these abilities and limitations, and other pertinent
         considerations, Plaintiff was not disabled because she could still perform a
         significant number of jobs available in the national economy. Plaintiff did not
         appeal ALJ Redmond’s decision.

PageID 11545-56 (internal record citations omitted).




                                                2
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 3 of 11 PAGEID #: 2188




       Following the filing of the applications now at issue, and following an initial denial of

those applications, Plaintiff received a hearing before ALJ David Redmond on May 28, 2014.

PageID 85-102. ALJ Redmond issued a written decision finding Plaintiff not disabled. PageID

64-78. Thereafter, the Appeals Council denied Plaintiff’s request for review, making the ALJ

Redmond’s non-disability finding the final administrative decision of the Commissioner. PageID

49-51. See Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993).

       Plaintiff timely appealed ALJ Redmond’s opinion to this Court and, on review, Judge

Ovington issued a decision reversing the non-disability finding and remanding the matter to the

ALJ for an immediate award of benefits. PageID 1154-85. Thereafter, the Court denied the

Commissioner’s motion to alter or amend the judgment under Fed. R. Civ. P. 59(e). Early v.

Berryhill, No. 3:15-cv-00166, 2017 WL 6508174, at *4 (S.D. Ohio July 28, 2017).              The

Commissioner appealed the Court’s decision to the United States Court of Appeals for the Sixth

Circuit, which, inter alia, reversed the Court’s conclusion that a remand for an immediate award

of benefits was proper and remanded the matter to the Commissioner “to reconsider Earley’s

application[s] for benefits.” Earley v. Comm’r of Soc. Sec., 893 F.3d 929, 935 (6th Cir. 2018).

       On remand, Plaintiff received a hearing before ALJ Gregory Kenyon (hereinafter, “ALJ”)

on August 1, 2019. PageID 1080-1109. Thereafter, the ALJ issued a written decision finding

Plaintiff not disabled. PageID 992-1014. Specifically, the ALJ found at Step Five that, based




                                                3
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 4 of 11 PAGEID #: 2189




upon Plaintiff’s residual functional capacity (“RFC”)3 to perform a reduced range of light work,4

“there are jobs that exist in significant numbers in the national economy that [Plaintiff] can

perform[.]” PageID 1013. Plaintiff did not seek Appeals Council review of the ALJ’s decision

on remand and, instead, timely filed this appeal. See 20 C.F.R. § 404.984(c) and (d) (in a case

remanded by a Federal Court, “[i]f no exceptions are filed and the Appeals Council does not

assume jurisdiction of [the] case, the decision of the [ALJ] becomes the final decision of the

Commissioner after remand”).

        B.      Evidence of Record

        The evidence of record is adequately summarized in the ALJ’s decision (PageID 999-

1012), as well as the parties’ briefing on appeal (docs. 9, 12, 13). The undersigned incorporates

all of the foregoing and sets forth the facts relevant to this appeal herein.

                                                     II.

        A.      Standard of Review

        The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the

correct legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46




        3
           A person’s RFC is the most that an individual can do despite his or her physical and mental
limitations. 20 C.F.R. § 404.1545(a)(1). An ALJ determines a claimant’s RFC “based on all the relevant
evidence in [the claimant’s] case record,” including statements about what the claimant can do “provided
by medical sources” and “descriptions and observations of [the claimant’s] limitations from [his or her]
impairment(s), including limitations that result from [the claimant’s] symptoms, such as pain, provided by
[his or her] family, neighbors, friends, or other persons.” 20 C.F.R. § 404.1545(a)(3).
         4
           Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds” and “requires a good deal of walking or standing, or . . . sitting most of
the time with some pushing and pulling of arm or leg controls.” 20 C.F.R § 404.1567(b). An individual
who can perform light work is presumed also able to perform sedentary work. Id. Sedentary work “involves
lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like docket files,
ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain amount
of walking and standing is often necessary in carrying out job duties.” 20 C.F.R. § 404.1567(a).

                                                     4
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 5 of 11 PAGEID #: 2190




(6th Cir. 2007). In performing this review, the Court must consider the record as a whole. Hephner

v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When

substantial evidence supports the ALJ’s denial of benefits, that finding must be affirmed, even if

substantial evidence also exists in the record upon which the ALJ could have found Plaintiff

disabled. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of

choice’ within which he [or she] can act without the fear of court interference.” Id. at 773.

       The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the

Commissioner will not be upheld where the [Social Security Administration] fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.” Bowen, 478 F.3d at 746.

       B.      “Disability” Defined

       To be eligible for disability benefits, a claimant must be under a “disability” as defined by

the Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a

“disability” includes physical and/or mental impairments that are both “medically determinable”

and severe enough to prevent a claimant from (1) performing his or her past job and (2) engaging

in “substantial gainful activity” that is available in the regional or national economies. Id.

       Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the




                                                   5
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 6 of 11 PAGEID #: 2191




ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential

review poses five questions:

        1.      Has the claimant engaged in substantial gainful activity?;

        2.      Does the claimant suffer from one or more severe impairments?;

        3.      Do the claimant’s severe impairments, alone or in combination, meet or
                equal the criteria of an impairment set forth in the Commissioner’s Listing
                of Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

        4.      Considering the claimant’s RFC, can he or she perform his or her past
                relevant work?; and

        5.      Assuming the claimant can no longer perform his or her past relevant work
                -- and also considering the claimant’s age, education, past work experience,
                and RFC -- do significant numbers of other jobs exist in the national
                economy which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social

Security Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                  III.

        On appeal, Plaintiff argues that the ALJ erred: (1) in weighing the opinion evidence of

record, including, inter alia, the opinion of treating medical source Richard Byers, M.D.; and (2)

by finding that her use of a cane for ambulating is not medically necessary. Finding error in the

ALJ’s weighing of Dr. Byers’s treating opinion, the Court does not reach the merits of Plaintiff’s

second alleged error and, instead, directs that the ALJ fully consider this issue (and all of Plaintiff’s

remaining arguments, if any) when reconsidering the evidence and Plaintiff’s disability status on

remand.

        Until March 27, 2017, “the Commissioner’s regulations [that apply to this appeal]

establish[ed] a hierarchy of acceptable medical source opinions[.]” Snell v. Comm’r of Soc. Sec.,



                                                   6
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 7 of 11 PAGEID #: 2192




No. 3:12-cv-119, 2013 WL 372032, at *9 (S.D. Ohio Jan. 30, 2013). In descending order, these

medical source opinions are: (1) treaters; (2) examiners; and (3) record reviewers. Id. Under the

regulations in effect prior to March 27, 2017, the opinions of treaters are entitled to the greatest

deference because they “are likely to be . . . most able to provide a detailed, longitudinal picture

of [a claimant’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone or from reports of

individual examinations[.]” 20 C.F.R. § 404.1527(c)(2).

        A treater’s opinion must be given “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377,

384 (6th Cir. 2013). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must

still determine how much weight is appropriate by considering a number of factors,[5] including

the length of the treatment relationship and the frequency of examination, the nature and extent of

the treatment relationship, supportability of the opinion, consistency of the opinion with the record

as a whole, and any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581

F.3d 399, 406 (6th Cir. 2009); see also 20 C.F.R. § 404.1527(c).

        After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who

often see and examine claimants only once.” Snell, 2013 WL 372032, at *9.

        Record reviewers are afforded the least deference and these “non-examining physicians’

opinions are on the lowest rung of the hierarchy of medical source opinions.” Id. Put simply,


        5
           In essence, “opinions of a treating source . . . must be analyzed under a two-step process, with
care being taken not to conflate the steps.” Cadle v. Comm’r of Soc. Sec., No. 5:12-cv-3071, 2013 WL
5173127, at *5 (N.D. Ohio Sept. 12, 2013). Initially, “the opinion must be examined to determine if it is
entitled to controlling weight” and “[o]nly if . . . the ALJ does not give controlling weight to the treating
physician’s opinion is the opinion subjected to another analysis based on the particulars of” 20 C.F.R.
§ 404.1527. Id.

                                                     7
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 8 of 11 PAGEID #: 2193




“[t]he regulations provide progressively more rigorous tests for weighing opinions as the ties

between the source of the opinion and the individual [claimant] become weaker.” Id. (citing SSR

96-6p, 1996 WL 374180, at *2 (July 2, 1996)). In the absence of a controlling treating source

opinion, an ALJ must “evaluate all medical opinions” with regard to the factors set forth in 20

C.F.R. § 404.1527(c), i.e., length of treatment history; consistency of the opinion with other

evidence; supportability; and specialty or expertise in the medical field related to the individual’s

impairment(s). Walton v. Comm’r of Soc. Sec., No. 97-2030, 1999 WL 506979, at *2 (6th Cir.

June 7, 1999).

        Here, Plaintiff challenges the ALJ’s assessment of an opinion offered by treating family

physician, Dr. Byers. See PageID 652-57. In his opinion offered on July 25, 2013, Dr. Byers

concluded that Plaintiff was limited to: lifting 10 pounds occasionally and 5 pounds frequently;

walking for a total of 2 hours per workday and up to 15 minutes without interruption; sitting for 4

hours per workday and up to 1 hour without interruption; occasionally pushing, pulling,

performing fine manipulation, climbing and balancing; and never stooping, crouching, kneeling,

or crawling. Id.

       The ALJ found Dr. Byers’s opinion entitled to “little, and not controlling or deferential,

weight” because the limitations he found are purportedly “not generally supported by or consistent

with the record.” PageID 1010. In explaining his conclusion, the ALJ noted that:

         While the claimant did have some pain complaints, her imaging studies and
         EMG reflected mostly minimal to mild findings prior to his opinion, which does
         not support the extensive limitations Dr. Byers opined. Furthermore, with only
         a few exceptions throughout the entire record, the claimant’s treatment notes
         often reflect relatively good strength with normal gait, which demonstrates
         significantly better physical functioning than opined by Dr. Byers. Even the
         claimant’s own testimony that she was able to sit for an hour at a time and stand
         for half an hour at a time while lifting at least a gallon of milk demonstrates
         greater functioning than reflected in Dr. Byers’ opinion.



                                                 8
  Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 9 of 11 PAGEID #: 2194




Id. (internal record citations omitted). The Court finds error in this analysis.

        Even looking beyond the issue of whether imaging findings of record may actually support

the limitations opined by Dr. Byers -- particularly Plaintiff’s October 2013 lumbar MRI confirming

conditions that “correlate clinically for facetogenic low back pain” (PageID 660) -- or whether the

ALJ erred in interpreting medical findings into functional terms, 6 the Court finds that the ALJ’s

analysis concerning Dr. Byers’s opinion suffers from many of the same errors previously found

by Judge Ovington in reversing ALJ Redmond’s prior non-disability finding. See PageID 1176.

Most notably, it appears that the ALJ failed to consider Plaintiff’s fibromyalgia singly or in

combination with her other impairments in weighing Dr. Byers’s opinion.

        The ALJ here, like ALJ Redmond previously, placed great significance on minimal or mild

objective imaging findings and observations of “good strength” on clinical examination to

conclude that Plaintiff’s symptoms could not possibly be as severe as she alleges or as Dr. Byers

opines. PageID 1010. However, as long noted by the Sixth Circuit, “unlike medical conditions

that can be confirmed by objective testing, fibromyalgia patients present no objectively alarming

signs.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 243 (6th Cir. 2007). In fact, fibromyalgia

patients “manifest normal muscle strength and neurological reactions and have a full range of

motion.” Id. at 244 (quoting Preston v. Sec’y of Health & Human Servs., 854 F.2d 815, 820 (6th

Cir. 1988)). Unsurprisingly, then, “[f]ibromyalgia can be disabling even in the absence of


        6
          Courts have concluded that “[i]n making the residual functional capacity finding, the ALJ may
not interpret raw medical data in functional terms.” Deskin v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908,
912 (N.D. Ohio 2008). Here, it is perhaps significant to note that no medical source offering an opinion
analyzed by the ALJ in his decision had an opportunity to review Plaintiff’s most recent cervical and lumbar
spine MRIs taken in October 2013 (or had the opportunity to review much of Plaintiff’s treatment record
presently before the Court, which contains records into 2019). The October 2013 imaging tests, at the least,
showed a worsening of Plaintiff’s condition in her lumbar spine and, as noted above, “correlate clinically
for facetogenic low back pain.” See PageID 659. While the ALJ summarizes these MRI findings in his
opinion, he fails to explain why such objective imaging evidence fails to support Plaintiff’s allegations of
disabling symptoms or Dr. Byers’s opinion.

                                                     9
 Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 10 of 11 PAGEID #: 2195




objectively measurable signs and symptoms.” Lawson v. Astrue, 695 F. Supp. 2d 729, 744 (S.D.

Ohio 2010). Accordingly, as previously found by Judge Ovington, the ALJ’s “decision to fault

Dr. Byers’s opinion due to the lack of objection supporting evidence constituted error” and merits

reversal. PageID 1180.

                                                 IV.

       When, as here, the ALJ’s non-disability determination is unsupported by substantial

evidence, the Court must determine whether to reverse and remand the matter for rehearing or to

reverse and order an award of benefits. The Court has authority to affirm, modify or reverse the

Commissioner’s decision “with or without remanding the cause for rehearing.”               42 U.S.C.

§405(g); Melkonyan v. Sullivan, 501 U.S. 89, 100 (1991). Generally, benefits may be awarded

immediately “only if all essential factual issues have been resolved and the record adequately

establishes a plaintiff’s entitlement to benefits.” Faucher v. Sec’y of Health & Human Servs., 17

F.3d 171, 176 (6th Cir. 1994); see also Abbott v. Sullivan, 905 F.2d 918, 927 (6th Cir. 1990);

Varley v. Sec’y of Health & Human Servs., 820 F.2d 777, 782 (6th Cir. 1987). As previously noted

by the Sixth Circuit, this is not a case where proof of Plaintiff’s disability is overwhelming. Earley,

893 F.3d at 935.

                                                  V.

       For the foregoing reasons, IT IS ORDERED THAT: (1) the Commissioner’s non-

disability finding is unsupported by substantial evidence, and REVERSED; (2) this matter is

REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for

proceedings consistent with this opinion; and (3) this case is TERMINATED on the docket.

       IT IS SO ORDERED.




                                                  10
 Case: 3:19-cv-00351-MJN Doc #: 16 Filed: 12/07/20 Page: 11 of 11 PAGEID #: 2196




Date:   December 7, 2020                    s/ Michael J. Newman
                                            Michael J. Newman
                                            United States District Judge




                                       11
